Title: From Thomas Jefferson to D’Aranda, 25 March 1789
From: Jefferson, Thomas
To: Aranda, Pedro Pablo Abárca y Boléa, Count



Sir
 Paris Mar. 25. 1789.

I shall always be happy to find occasions of expressing the respect and veneration for you with which I was inspired during your residence at Paris. I wish you may think this a sufficient justification of the desire I feel of being sometimes recalled to your memory, as well as of the liberty I take in recommending to your notice the gentleman who will have the honor of presenting you this. He is the son of Mr. Rutledge, who was Governor of South Carolina during the whole of the late war, and one of the most distinguished characters of the United States for his wealth, talents and virtues. I do not say too much when I assure you that the son is in all respects worthy the father. I have recommended to him to pass some time at Madrid, because, certain as it is that he will in future enter respectably into our public councils, I would wish him to acquire some acquaintance and to receive favorable impressions of a country with which we have so near a connection, and with which it is so much our solid interest to be in the strictest friendship. Permit me then, Sir, to present Mr. Rutledge to your notice, as one who will prove himself worthy of it on every occasion, and to offer you at the same time the homage of those sentiments of respect and attachment with which I have the honor to be Sir Your most obedient and most humble servant,

Th: Jefferson

